         Case 2:19-cv-00539-NIQA Document 22 Filed 06/17/20 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 WESTMINSTER AMERICAN                              :            CIVIL ACTION
 INSURANCE COMPANY                                 :
          Plaintiff                                :
                                                   :            NO. 19-539
                v.                                 :
                                                   :
 SPRUCE 1530, LLC et al.,                          :
            Defendants                             :

                                             ORDER
       AND NOW, this 17th day of June 2020, upon consideration of:

       1. the motion for summary judgment filed by Plaintiff Westminster American Insurance
           Company (“Westminster”), [ECF 10]; the response in opposition thereto filed by
           Defendants Spruce 1530, LLC, and Al Shapiro (collectively, “Spruce 1530”), [ECF
           15]; and
       2. the cross-motion for partial summary judgment filed by Spruce 1530, [ECF 14]; the
           response in opposition thereto filed by Westminster, [ECF 17]; and Spruce 1530’s
           reply, [ECF 20];

it is hereby ORDERED that, for the reasons set forth in the accompanying Memorandum Opinion,
Westminster’s motion, [ECF 10], is GRANTED, and Spruce 1530’s cross-motion, [ECF 14], is
DENIED.
       It is further ORDERED that JUDGMENT is entered in favor of Plaintiff, Westminster
American Insurance Company. Consequently, it is declared that: (a) Westminster is not obligated
to defend or indemnify Spruce 1530 against the claims alleged by Touraine, L.P. in the civil action
captioned Touraine, L.P. v. Spruce 1530 LLC et al., No. 170603620 (C.P. Phila.) (the “Underlying
State Action”); and (b) Westminster is not obligated to reimburse Defendants for costs, fees and
expenses incurred prior to Westminster’s receipt of notice of the Underlying State Action.

                                             BY THE COURT:
                                             /s/ Nitza I. Quiñones Alejandro
                                             NITZA I. QUIÑONES ALEJANDRO
                                             Judge, United States District Court
